Bleckley, Justice.
It cannot be that married women are not bound like other *515suitors by judgments fairly and legally- obtained against them. If they cannot be concluded by the'final judgments of other courts of competent jurisdiction, they cannot be concluded by the judgment of this court, and so it is in vain to litigate with them. They either stand above and beyond the law, or they must abide by what is once finally and legally adjudicated. Repeatedly adjudicating the same matter settles it no better than does a single judgment, final in its nature and left unreversed. The debt which this lady secured by her first deed, was adjudged her own as well as her husband’s, and she cannot now be heard to allege the contrary. The second deed was made as security for money borrowed and applied to the payment of that debt. The conveyance binds her, and as it passed the legal title, recovery of the land could be had upon it in ejectment.
Judgment affirmed.